In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                        ___________________________

                             No. 02-17-00046-CR
                             No. 02-17-00047-CR
                        ___________________________

                     JOSHUA ERIC TOWNLEY, Appellant

                                         V.

                             THE STATE OF TEXAS


                     On Appeal from the 43rd District Court
                              Parker County, Texas
                     Trial Court Nos. CR16-0114, CR16-0115


Before Walker and Pittman, JJ.; and Charles Bleil (Senior Justice, Retired, Sitting by
                                  Assignment).
                   Memorandum Opinion by Justice Pittman
                           MEMORANDUM OPINION

      In two separate causes, a jury convicted Appellant Joshua Eric Townley of one

count of sexual assault of a child under seventeen—by penetration of her mouth with

his penis—and found the enhancement allegation true, and the trial court imposed a

life sentence. The trial court stacked the two sentences. In five points, Appellant

complains that in both causes,1 the trial court abused its discretion by:

          • rescinding its order granting a new trial (Point One);

          • denying his motion to suppress and admitting during the guilt-innocence
            phase State’s Exhibit 1, his videotaped interview with law enforcement
            (Point Four);

          • admitting State’s Exhibit 3, records concerning his prior military
            conviction, as proof of the offense under Texas Code of Criminal
            Procedure article 38.37 and as proof of the sentencing enhancement
            allegation culminating in his mandatory life sentences (Points Two and
            Three); and

          • admitting State’s Exhibit 4, a copy of text messages sent by the
            complainant’s cell phone to his cell phone (Point Five).
For the reasons stated herein, we affirm the trial court’s judgments.

                          BRIEF SUMMARY OF FACTS

      The jury heard evidence that Appellant sexually abused the complainant over a

period of years while Appellant and her mother were in a relationship. At the age of

fourteen, the complainant made an outcry to her mother, who notified law

      1
       Our discussion and disposition of Appellant’s points therefore applies equally
to both causes despite any use of the singular form.



                                            2
enforcement. Child Protective Services (CPS) interviewed the complainant’s brother

and Appellant’s son, both of whom were also teenagers. During the investigation,

Appellant also spoke with Investigator Pitman at the Parker County Sheriff’s office,

and Investigator Pitman videotaped the interview.         In the interview, Appellant

confessed to sexually abusing the complainant on several occasions; the abuse

included several instances of Appellant penetrating her mouth with his penis.

Appellant does not challenge the sufficiency of the evidence to support his

convictions.

                                    DISCUSSION

                  I.     Rescission of Order Granting New Trial

      After the trial, Appellant filed a timely notice of appeal. On the same day, he

also filed a “Motion for New Trial and Motion in Arrest of Judgment” alleging that

the verdicts were contrary to the law and the evidence. He further alleged the trial

court had discretion to grant a new trial “in the interests of justice” and requested the

trial court to set aside the judgments and order a new trial on the merits. The trial

court granted the motion but three days later signed an order (1) rescinding the prior

order; (2) stating that it had granted the motion “erroneously and unintentionally”;

and (3) denying the motion. The appellate record had not yet been filed when the

trial court rescinded its order. See Tex. R. App. P. 25.2(g) (“Once the record has been

filed in the appellate court, all further proceedings in the trial court—except as

provided otherwise by law or by these rules—will be suspended until the trial court

                                           3
receives the appellate-court mandate.”).

      In his first point, Appellant contends that the trial court reversibly abused its

discretion by rescinding its order granting his motion.

A.    Generally, a Trial Court May Freely Rescind an Order Granting a New
      Trial.

      A trial court has the power to rescind its order granting a new trial; time alone

does not limit this power. Kirk v. State, 454 S.W.3d 511, 515 (Tex. Crim. App. 2015)

(eliminating the 75-day time limit imposed by Awadelkariem v. State, 974 S.W.2d
721 (Tex. Crim. App. 1998)). Appellant ignores Kirk and argues that Awadelkariem—

in which the Texas Court of Criminal Appeals overruled precedent to hold that a trial

court has power, albeit limited, to rescind its order on a motion for new trial,
974 S.W.2d at 722, 728—was wrongly decided.

B.    Double Jeopardy Considerations Could Still Limit a Trial Court’s
      Freedom to Rescind an Order Granting a New Trial.

      Focusing on his rights to be free from double jeopardy, Appellant relies on

Hudson v. Louisiana, 450 U.S. 40, 101 S. Ct. 970 (1981), and Moore v. State, 749 S.W.2d
54 (Tex. Crim. App. 1988), to argue that the trial court abused its discretion by

rescinding its order granting a new trial because that order was the “functional

equivalent of an acquittal.” See Awadelkariem, 974 S.W.2d at 724 (stating that the

Court held in Moore that the granting of a new trial based on legally insufficient

evidence was “the functional equivalent of an acquittal, causing the trial court’s

jurisdiction to lapse under double jeopardy principles”). Hudson and Moore both


                                           4
involved orders granting new trials solely because of legally insufficient evidence.

Hudson, 450 U.S. at 44, 101 S. Ct. at 973; Moore, 749 S.W.2d at 56. The Hudson court

held that the Double Jeopardy Clause barred a retrial in those circumstances,

implicitly holding that acquittal was the appropriate remedy. Hudson, 450 U.S. at 44–

45, 101 S. Ct. at 973. The Moore court held that the Double Jeopardy Clause barred

the trial court from rescinding its order granting the new trial and that acquittal was

the proper remedy. 749 S.W.2d at 58.

      In overruling a line of prior cases that had held a trial court could not rescind

an order granting a new trial, the Awadelkariem court both noted that Moore was

distinguishable from the line of cases because it “involv[ed] double jeopardy

considerations” and ostensibly overruled it along with other cases in that line.
974 S.W.2d at 724, 728.

      Unlike Hudson and Moore, however, neither Awadelkariem nor Kirk concerned an

order granting a motion for new trial solely because legally insufficient evidence

supported the guilty verdict. See Kirk, 454 S.W.3d at 512 (noting the trial court

revoked the defendant’s deferred adjudication community supervision, adjudicated his

guilt, and sentenced him, and his “Motion for Commutation of Sentence” complained

only of the sentence); Awadelkariem, 974 S.W.2d at 722 (noting the trial court granted

the motion for new trial because the defendant agreed to change his plea to guilty in

exchange for deferred adjudication). The Kirk court also did not mention Moore or

expressly recognize a Moore exception to the general rule allowing trial courts to freely

                                           5
rescind their orders granting new trials but did recognize that exceptions could exist

by expressly noting what it was not addressing. Specifically, the Kirk court did not:

       address whether the trial court’s ability to rescind an order granting a
       new trial could be affected by events occurring after the grant of a new
       trial, such as . . . the start of the new trial [or] whether a defendant’s
       double-jeopardy rights would affect a trial court’s ability to rescind an
       order granting a new trial after the new trial has begun.
Kirk, 454 S.W.3d at 511 n.1. Thus, Moore’s continued validity for the proposition that

a trial court cannot rescind an order granting a new trial solely on the basis that legally

insufficient evidence supports the verdict is unclear.

C.    Appellant Is Not at Risk of Double Jeopardy.

      We do not need to resolve Moore’s present viability, however, because

Appellant’s motion for new trial did not raise only legal sufficiency as a ground for

granting a new trial. When a motion for new trial is granted on a ground other than

legal sufficiency, the Double Jeopardy Clause is not implicated. See, e.g., Dennington v.

State, No. 05-92-01892-CR, 1997 WL 112750, at *1 (Tex. App.—Dallas Mar. 14, 1997,

pet. ref’d) (not designated for publication); Carter v. State, 848 S.W.2d 792, 796 (Tex.

App.—Houston [14th Dist.] 1993, pet. ref’d).

      Appellant’s motion sought a new trial (1) because the verdicts were allegedly

contrary to the law and the evidence but also (2) in the interest of justice. The motion

did not mention sufficiency; however, the wording of the first ground typically

indicates a challenge to the sufficiency of the evidence to support the conviction. See

State v. Zalman, 400 S.W.3d 590, 594 (Tex. Crim. App. 2013) (“In Bogan v. State we held


                                            6
that allegations that a verdict was against the law and the evidence raised a sufficiency

challenge and only a sufficiency challenge.”) (footnote omitted). But see Clarke v. State,

270 S.W.3d 573, 580 n.18 (Tex. Crim. App. 2008) (stating that a trial court would be

within its discretion to refuse to set a motion for new trial “alleging such a general

ground” as “the verdict is contrary to the law and the evidence” for hearing but

noting that the trial court could rule on a Brady issue raised at such a hearing by

granting or denying the motion).

      Appellant raised his second ground, “[i]n the interest of justice,” separately in

the motion, and it is a ground that can be distinctive from sufficiency of the evidence.

See State v. Herndon, 215 S.W.3d 901, 907 (Tex. Crim. App. 2007) (noting that grounds

for new trial listed in appellate rule 21.3 are “illustrative, not exclusive” and holding

that “[a] trial judge has discretion to grant or deny a motion for new trial ‘in the

interest of justice,’ but ‘justice’ means in accordance with the law”) (citations omitted);

Dennington, 1997 WL 112750, at *1–2.

       The trial court’s order granting Appellant’s motion for new trial did not

indicate the basis for the decision. The trial court could have granted the motion in

the interest of justice (or unintentionally, as the trial court stated). Consequently, the

order was not functionally equivalent to an acquittal, and the Double Jeopardy Clause

was not implicated. See Dennington, 1997 WL 112750, at *1–2. Thus, to the extent that

a double-jeopardy limitation on a trial court’s power to rescind an order granting a

new trial remains after Kirk, that limitation does not apply here.

                                            7
D.    The Trial Court Did Not Abuse Its Discretion by Rescinding Its Order
      Granting Appellant a New Trial.

      Applying Kirk, we hold that the trial court had the power to freely rescind its

order granting a new trial and therefore did not abuse its discretion by doing so. See

Kirk, 454 S.W.3d at 515.

      To the extent Appellant also argues that the trial court abused its discretion by

rescinding its order granting the motion to arrest judgment, our resolution is the

same. As our sister court in Houston has explained,

      [A] trial court has all the necessary inherent power to correct, modify,
      vacate or amend its own rulings in order to effectuate its judgment. So
      long as the court does not by its ruling divest itself of jurisdiction or
      exceed a statutory time table, it can simply change its mind on a ruling.
      The ability to do so is a necessary function of an efficient judiciary.
Meineke v. State, 171 S.W.3d 551, 555 (Tex. App.—Houston [14th Dist.] 2005, pet.

ref’d) (citations and internal quotation marks omitted). We therefore hold that the

trial court also did not abuse its discretion by rescinding its order granting the motion

to arrest judgment.

      Having held that the trial court did not abuse its discretion by rescinding its

order granting Appellant’s “Motion for New Trial and Motion in Arrest of

Judgment,” we overrule Appellant’s first point.

        II.    Appellant’s Recorded Oral Statement to Law Enforcement

      Appellant filed a pretrial motion to suppress, among other things, oral

statements he made to law enforcement. In the motion, Appellant asserted that while



                                           8
detained, he had given an oral statement without an attorney present and without

being read his Miranda warnings. Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602,

1612 (1966). The trial court denied the suppression motion after a hearing. During

trial, the trial court admitted State’s Exhibit 1, the recording of Appellant’s interview

with Investigator Pitman, over Appellant’s objections. In the interview, Appellant

admitted to committing multiple instances of child sexual abuse against the

complainant, including multiple acts of penetrating her mouth with his penis, the

charged offenses.

      In his fourth point, Appellant contends that the trial court erred by denying his

pretrial motion to suppress his oral statement to law enforcement and abused its

discretion by overruling his objections to the admission of the statement during trial.

Appellant argues that the only issue is whether he was in custody during the interview.

A.    We review the Trial Court’s Denial of Appellant’s Motion to Suppress
      Under a Bifurcated Standard of Review.

      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App.

2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). In reviewing the

trial court’s decision, we do not engage in our own factual review. Romero v. State,

800 S.W.2d 539, 543 (Tex. Crim. App. 1990); Best v. State, 118 S.W.3d 857, 861 (Tex.

App.–Fort Worth 2003, no pet.). The trial judge is the sole trier of fact and judge of

the credibility of the witnesses and the weight to be given their testimony. Wiede v.



                                           9
State, 214 S.W.3d 17, 24–25 (Tex. Crim. App. 2007). Therefore, we give almost total

deference to the trial court’s rulings on: (1) questions of historical fact, even if the

trial court’s determination of those facts was not based on an evaluation of credibility

and demeanor and (2) application-of-law-to-fact questions that turn on an evaluation

of credibility and demeanor. Amador, 221 S.W.3d at 673; Montanez v. State, 195 S.W.3d
101, 108–09 (Tex. Crim. App. 2006); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex.

Crim. App. 2002). But when application-of-law-to-fact questions do not turn on the

credibility and demeanor of the witnesses, we review the trial court’s rulings on those

questions de novo. Amador, 221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604,

607 (Tex. Crim. App. 2005); Johnson, 68 S.W.3d at 652–53.

B.    If Appellant Was in Custody During the Interview, He Should Have
      Received the Article 38.22 Warnings.

      As this court has previously explained,

      The United States Constitution commands that no person “shall be
      compelled in any criminal case to be a witness against himself.”
      Constitutional and statutory protections are triggered when a person
      undergoes custodial interrogation. “Custodial interrogation” is the
      “questioning initiated by law enforcement officers after a person has
      been taken into custody or otherwise deprived of his freedom of action
      in any significant way.” Article 38.22 of the code of criminal procedure
      also prohibits the use of statements that result from a custodial
      interrogation without compliance with its procedural safeguards.
             Custodial interrogation occurs when law enforcement officers
      question a person after taking him into custody or depriving him of his
      freedom of action in any significant way. A court must examine all of
      the circumstances surrounding the interrogation when determining
      whether someone is in custody; however, the ultimate inquiry is simply



                                          10
       whether there was a formal arrest or restraint on the freedom of
       movement of the degree associated with a formal arrest.
Williams v. State, 513 S.W.3d 619, 630 (Tex. App.—Fort Worth 2016, pet. ref’d)

(citations omitted).

       The Texas Court of Criminal Appeals has outlined four general situations

which may constitute custody: (1) when the suspect is physically deprived of his

freedom of action in any significant way; (2) when a law enforcement officer tells the

suspect that he cannot leave; (3) when law enforcement officers create a situation that

would lead a reasonable person to believe that his freedom of movement has been

significantly restricted; or (4) when there is probable cause to arrest and law

enforcement officers do not tell the suspect that he is free to leave. Dowthitt v. State,

931 S.W.2d 244, 255 (Tex. Crim. App. 1996); Shiflet v. State, 732 S.W.2d 622, 629 (Tex.

Crim. App. 1985); Parker v. State, No. 02-14-00044-CR, 2015 WL 1793718, at *2 (Tex.

App.—Fort Worth Apr. 16, 2015, pet. ref’d) (mem. op., not designated for

publication). Appellant argues that option (3) is implicated here.

       If Appellant was in custody when being questioned, then he was entitled to the

warnings under article 38.22 of the Texas Code of Criminal Procedure. Tex. Code

Crim. Proc. Ann. art. 38.22, §§ 2(a), 3(a) (West 2018); Herrera v. State, 241 S.W.3d 520,

526 (Tex. Crim. App. 2007) (stating that the article 38.22 warnings “are virtually

identical to the Miranda warnings” except the statutory warning that an accused “has

the right to terminate the interview at any time,” Tex. Code Crim. Proc. Ann.



                                           11
art. 38.22, § 2(a)(5), has no Miranda counterpart). But Appellant had the initial burden

of proving that his statement was the product of custodial interrogation. Herrera,
241 S.W.3d at 526; Williams, 513 S.W.3d at 631.

C.    The Evidence Supports the Trial Court’s Conclusion that Appellant Was
      Not in Custody When He Spoke with Investigator Pitman.

      Investigator Pitman testified that:

          • He called Appellant and asked him to come to the sheriff’s office for an
            interview;

          • Appellant arrived in street clothes;

          • Appellant checked in with reception, and Investigator Pitman escorted
            him through a secured entrance to reach the small interview room;

          • The door to the interview room was closed for privacy purposes;

          • Appellant was neither handcuffed nor shackled;

          • Appellant was neither under arrest nor in custody;

          • Investigator Pitman did not read Appellant his Miranda rights;

          • Investigator Pitman told Appellant that he was not under arrest, not
            being detained, and was free to go “[j]ust to let him know that he wasn’t
            in custody”;

          • A person could leave the building without going through the secured
            door;

          • The interview lasted about an hour;

          • Appellant left after the interview, and Investigator Pitman escorted him
            out the secured door;

          • Appellant was not arrested that day; and




                                            12
          • Investigator Pitman told Appellant during the interview that he would be
            seeking an arrest warrant.
      Appellant claims with no support that “from the beginning[, he] inquired as to

whether he needed an attorney during the interview” and that he was “assured that he

[did] not need counsel.” Our review of the interview shows otherwise. When the

topic of the outcry arose, Appellant told Investigator Pitman that (1) when Appellant

received the related CPS paperwork regarding custody of his son, his friends and

family advised him to get a lawyer; and (2) he contacted a lawyer who told him to

continue to do what he had been doing, to be cooperative, and to not answer

questions if he did not feel comfortable. After Appellant confessed, he reiterated to

Investigator Pitman that he had been advised to get a lawyer but said that he was not

going to “lawyer up” and was going to take responsibility for his actions. Only after

Investigator Pitman told Appellant that he was seeking an arrest warrant and

explained the walk-through and bonding process did Appellant ask, “So at this point

should I even get a lawyer?” Investigator Pitman replied that he could not give legal

advice but that it “probably wouldn’t hurt to talk to one again” because “it’s not

finished here.”

      Appellant also contends that the “coercive” nature of the environment—the

locked doors, the “tiny interview room whose door [was] closed,” the “passageways

deep into the bowels of an obviously secured area,” “an openly armed agent of the

State” who “repeatedly lied to” Appellant to cause him to incriminate himself—and


                                         13
Appellant’s general knowledge that the police lie are proof that he was in custody, and

he argues that his statement was therefore involuntary. An inducement does not

make a confession involuntary unless it makes a suspect more likely to admit to

committing a crime of which he is innocent. Washington v. State, 582 S.W.2d 122,

124 (Tex. Crim. App. [Panel Op.] 1979); Fisher v. State, 379 S.W.2d 900, 902 (Tex.

Crim. App. 1964).       Further, trickery or deception does not make a confession

involuntary unless it was designed to convince an innocent person to confess to a

crime or offended due process. Creager v. State, 952 S.W.2d 852, 855 (Tex. Crim. App.

1997). Our review of Investigator Pitman’s testimony and the recorded interview

does not raise those concerns.

D.     The Trial Court Did Not Err by Concluding that Appellant Was Not in
       Custody and that His Statement to Investigator Pitman Was Voluntary,
       and the Trial Court Did Not Abuse Its Discretion by Admitting the
       Statement.

       Regarding Appellant’s allegation of coercion, the United States Supreme Court

has held in a similar situation,

       [Mathiason] came voluntarily to the police station, where he was
       immediately informed that he was not under arrest. At the close of a ½-
       hour interview [he] did in fact leave the police station without hindrance.
       It is clear from these facts that Mathiason was not in custody “or
       otherwise deprived of his freedom of action in any significant way.”

               Such a noncustodial situation is not converted to one in which
       Miranda applies simply because a reviewing court concludes that, even in
       the absence of any formal arrest or restraint on freedom of movement,
       the questioning took place in a “coercive environment.” Any interview
       of one suspected of a crime by a police officer will have coercive aspects
       to it, simply by virtue of the fact that the police officer is part of a law


                                           14
      enforcement system which may ultimately cause the suspect to be
      charged with a crime. But police officers are not required to administer
      Miranda warnings to everyone whom they question. Nor is the
      requirement of warnings to be imposed simply because the questioning
      takes place in the station house, or because the questioned person is one
      whom the police suspect. Miranda warnings are required only where
      there has been such a restriction on a person’s freedom as to render him
      “in custody.” It was that sort of coercive environment to which Miranda
      by its terms was made applicable, and to which it is limited.
Oregon v. Mathiason, 429 U.S. 492, 495, 97 S. Ct. 711, 714 (1977). Applying Mathiason

and the other cases cited above, we hold that the record supports the trial court’s

determination that Appellant’s statement was voluntary and its implied ruling that he

was not in custody when he made the statement. We therefore hold that the trial

court did not err by denying Appellant’s motion to suppress and concluding that his

statement was voluntary and did not abuse its discretion by admitting the statement at

trial despite the motion to suppress. See id.; Stone v. State, 583 S.W.2d 410, 413 (Tex.

Crim. App. [Panel Op.] 1979); Parker, 2015 WL 1793718, at *2–3. We sustain this

part of Appellant’s fourth point.

E.    Appellant Does Not Adequately Brief His Rule 403 Complaint About
      His Statement’s Admission into Evidence.

      Appellant’s only additional objection when his statement was offered at trial

was under rule 403 of the Texas Rules of Evidence, but he does not present any

argument to support that part of his issue grounded in rule 403. If a party provides

no argument or legal authority to support its position, the appellate court may

properly overrule the issue or point as inadequately briefed. Tex. R. App. P. 38.1(i);



                                          15
Lucio v. State, 351 S.W.3d 878, 896 (Tex. Crim. App. 2011) (citing cases), cert. denied,

566 U.S. 1036 (2012). We therefore overrule the remainder of Appellant’s fourth

point as inadequately briefed.

             III.   Admission of Appellant’s Prior Military Conviction

A.     The Trial Court Admitted Records of Appellant’s Prior Military
       Conviction as Evidence of His Guilt and as Evidence Triggering a
       Mandatory Life Sentence.

       The State filed a pretrial notice under Texas Code of Criminal Procedure article

38.37 of its intent to offer State’s Exhibit 3, 2 records of Appellant’s prior military

conviction, during guilt-innocence, and a notice under Texas Penal Code section

12.42(c)(2) of its intent to offer the same records of the prior military conviction to

enhance his punishment.        The notices stated that in 1997, Appellant had been

convicted by a military court of an offense similar to sexual assault of a child under

Texas Penal Code section 22.011 or section 21.11(a)(1). The records included a

stipulation signed by Appellant admitting that he had had sexual intercourse with a

fourteen- or fifteen-year-old girl.

       Appellant filed written objections opposing the admission of State’s Exhibit

3 under rules 401, 402, 403, and 404(b) of the Texas Rules of Evidence. At the

pretrial article 38.37 hearing, he further objected: (1) the evidence violated the


       2
        State’s Exhibit 3A was admitted for record purposes only and not as evidence
against Appellant; we summarily overrule Appellant’s complaints regarding it.



                                          16
Confrontation Clause; (2) “Section 2(a) and (b) do not contemplate anything other

than violations of Texas law”; and (3) the conviction, which occurred in Georgia, did

not otherwise fall under the purview of article 38.37. The trial court overruled the

objections.

      At trial, the State moved to admit State’s Exhibit 3, and Appellant “reurge[d]

[his] prior objections, namely 403, along with all of the other prior objections” filed in

written motions and raised orally. The trial court overruled the objections.

      During the jury’s deliberations of Appellant’s guilt, he objected to the State

using his prior military conviction as an enhancement: “There’s no evidence . . .

showing that . . . the elements [of that prior military conviction] are substantially

similar” to the Texas Penal Code elements of sexual assault of a child under the age of

seventeen. After the jury found Appellant guilty of the sexual assault charged in each

case, the State moved to admit during the punishment phase all the evidence from the

guilt-innocence phase of trial, and Appellant “reurge[d] all [his] objections” regarding

that evidence and “specifically regarding [State’s] Exhibit 3, . . . reurge[d] all [his]

objections regarding that evidence regarding any kind of prior conviction, namely

403.” The trial court overruled those objections and admitted the evidence. The jury

found the enhancement allegation true.

B.    The Trial Court Did Not Abuse Its Discretion by Admitting State’s
      Exhibit 3 Under Article 38.37, Section 2.

      In his third point, Appellant complains primarily of the trial court’s admission



                                           17
of State’s Exhibit 3 during the guilt-innocence phase under article 38.37 of the Texas

Code of Criminal Procedure. We review the trial court’s admission of evidence under

article 38.37 for an abuse of discretion. Ryder v. State, 514 S.W.3d 391, 399 (Tex.

App.—Amarillo 2017, pet. ref’d); see also Davis v. State, 329 S.W.3d 798, 803 (Tex.

Crim. App. 2010) (“We review a trial court’s decision to admit evidence [for] an abuse

of discretion.”), cert. denied, 565 U.S. 830 (2011).

       Article 38.37, section 2(b), which applies to this case because Appellant was on

trial for sexual assault of a child and indecency with a child, see Tex. Code Crim. Proc.

Ann. art. 38.37, § 2(a)(1)(C), (D) (West 2018), provides,

       Notwithstanding Rules 404 and 405, Texas Rules of Evidence, and
       subject to Section 2–a, evidence that the defendant has committed a
       separate offense described by Subsection (a)(1) . . . may be admitted in
       the trial of an alleged offense described by Subsection (a)(1) . . . for any
       bearing the evidence has on relevant matters, including the character of
       the defendant and acts performed in conformity with the character of
       the defendant.
Id. art. 38.37, § 2(b). Section 2-a of article 38.37 provides,
       Before evidence described by Section 2 may be introduced, the trial
       judge must:
               (1)       determine that the evidence likely to be admitted at trial will
                         be adequate to support a finding by the jury that the
                         defendant committed the separate offense beyond a
                         reasonable doubt; and
               (2)       conduct a hearing out of the presence of the jury for that
                         purpose.

Id. art. 38.37, § 2-a.




                                                18
       Appellant initially argues that evidence is admissible under article 38.37 only to

show a defendant’s state of mind and his relationship with the complainant.

Appellant does not direct us to the place in the record where he made this objection

below, and we did not see it in our review. The complaint made on appeal must

comport with the complaint made in the trial court or the error is forfeited. Clark v.

State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012); Lovill v. State, 319 S.W.3d 687,

691–92 (Tex. Crim. App. 2009) (“A complaint will not be preserved if the legal basis

of the complaint raised on appeal varies from the complaint made at trial.”); Pena v.

State, 285 S.W.3d 459, 464 (Tex. Crim. App. 2009) (“Whether a party’s particular

complaint is preserved depends on whether the complaint on appeal comports with

the complaint made at trial.”). Appellant has therefore forfeited this complaint. In

the interest of justice, we note that although article 38.37, section 1 has the limitations

Appellant suggests, see Tex. Code Crim. Proc. Ann. art. 38.37, § 1, article 38.37,

section 2 does not, see id. art. 38.37, § 2.

       Appellant’s arguments in his brief regarding rules 402, 403, and 404b,

mistakenly premised—like the rest of his argument—on section 1 and not on section

2 of article 38.37, are likewise unavailing:

       CCP Art. 38.37 permits the introduction of past crimes to explain the
       accused’s state of mind and to show the relationship between the
       accused and a child victim. In this case there was no material, contested
       fact on either such issue. The relationship was shown and intent could
       be inferred from the direct evidence of the victim and the circumstances
       in the record. The Appellant did not open up the trial for the
       introduction of such evidence in cross-examination and did not testify.

                                               19
       Furthermore, the State from the get go went into such matters. Clearly
       the State offered such evidence to show that because the Appellant had
       had a conviction in the past it was likely that he had committed the
       instant offense as well. Other than the age of the child in the prior
       conviction there is nothing similar between the facts therein and the
       facts and circumstances presented in this trial. Such evidence of an act
       with a different victim in his 20’s sheds no light on either of the issues
       Art. 38.37 refers to specifically with respect to the admissibility of such
       evidence. Even under TRE, Rules 402-404b such evidence would not
       have been admissible as it is only for purposes of showing the
       Appellant’s bad character. In this case no evidence was inquired into
       that would have triggered the admissibility of such evidence under either
       Rules 403 or 404 and none of the evidence of SX-3/3A was directed to
       proof of the 2 matters permitted under Art. 38.37 CCP so that such
       evidence should not have been permitted during the guilt-innocence
       phase of the trial.
Because we reject the premise of these arguments, we reject the arguments in toto.

       Appellant also argues that “[i]f the Legislature sought to mandate admissibility

then Art. 38.37 is void because it contravenes the separation of powers provisions of

our State Constitution (and by extension the due process provisions of the Federal

Constitution) between the Legislative and judicial branches of government.” Again,

Appellant does not direct us to this complaint or the trial court’s ruling thereon, and

we did not see either in our review of the record. The complaint is therefore

forfeited. See Clark, 365 S.W.3d at 339; Lovill, 319 S.W.3d at 691–92; Pena, 285 S.W.3d

at 464; see also McNamara v. State, No. 02-16-00422-CR, 2018 WL 2248665, at *7 (Tex.

App.—Fort Worth May 17, 2018, pet. ref’d) (mem. op., not designated for

publication) (noting that we would uphold the constitutionality of article 38.37,

section (2)(b)).



                                           20
       Having disposed of the arguments Appellant raised in his third point, we

overrule it.

C.     The Trial Court Did Not Abuse Its Discretion by Admitting State’s
       Exhibit 3 as Proof of the Enhancement Allegation Under Section
       12.42(c)(2)(B)(v) of the Texas Penal Code.

       In his second point, Appellant complains of the trial court’s admission of

State’s Exhibit 3, the records of his prior military conviction, during the punishment

phase and of their use to enhance his punishment under section 12.42(c)(2)(B)(v) of

the Texas Penal Code. Section 12.42(c)(2) provides in relevant part,

       (2)     [A] defendant shall be punished by imprisonment in the Texas
               Department of Criminal Justice for life if:
               (A)   the defendant is convicted of an offense:
                     (i)    under Section . . . 21.11(a)(1), 22.021, or 22.011,
                            Penal Code;
                            . . . and
               (B)   the defendant has been previously convicted of an offense:
                     ...
                     (ii)   under Section . . . 21.11, 22.011, [or] 22.021, or . . .
                     (v)    under the laws of another state containing elements
                            that are substantially similar to the elements of an
                            offense listed in Subparagraph . . . (ii).
Tex. Penal Code Ann. § 12.42(c)(2) (West Supp. 2018) (emphasis added).

       Appellant’s trial objection to the use of his prior military conviction to enhance

his sentence was that “[t]here’s no evidence . . . showing that . . . the elements [of the

prior conviction] are substantially similar to [his current] charges.”             However,


                                             21
Appellant does not complain in this point on appeal that his prior military conviction

is not substantially similar to his convictions before us. Instead, he contends that the

military conviction does not qualify as a prior conviction under Texas Penal Code

section 12.42(c)(2) because the statute requires a conviction from another state. Even

if Appellant’s trial objection preserved his complaint on appeal, he loses on the merits.

The Texas Court of Criminal Appeals has already held that “convictions ‘under the

laws of another state’ in Penal Code Section 12.42(c)(2)(B)(v) includes prior

convictions under the [Uniform Code of Military Justice].”             Rushing v. State,

353 S.W.3d 863, 866 (Tex. Crim. App. 2011), cert. denied, 570 U.S. 920 (2013). We

overrule this portion of Appellant’s second point.

D.    The State Sufficiently Linked Appellant to His Prior Military Conviction.

      Within this point Appellant also challenges the sufficiency of the evidence tying

the military conviction to him. We resolve this complaint in the same way that we

resolve typical complaints that enhancement offenses alleged against a defendant have

not been sufficiently tied to him. See Fisk v. State, 538 S.W.3d 763, 769–70 (Tex.

App.—San Antonio 2017, pet. granted). To establish that a defendant was convicted

of an enhancement offense, the State must (1) prove the existence of the conviction

described in the enhancement allegation and (2) link that conviction to the defendant.

Flowers v. State, 220 S.W.3d 919, 921 (Tex. Crim. App. 2007); Beck v. State, 719 S.W.2d
205, 209–10 (Tex. Crim. App. 1986); Davis v. State, 268 S.W.3d 683, 715 (Tex. App.—

Fort Worth 2008, pet. ref’d).

                                           22
      As the Flowers court explained,

      No specific document or mode of proof is required to prove these two
      elements. There is no “best evidence” rule in Texas that requires that
      the fact of a prior conviction be proven with any document, much less
      any specific document. While evidence of a certified copy of a final
      judgment and sentence may be a preferred and convenient means, the
      State may prove both of these elements in a number of different ways,
      including (1) the defendant’s admission or stipulation, (2) testimony by a
      person who was present when the person was convicted of the specified
      crime and can identify the defendant as that person, or (3) documentary
      proof (such as a judgment) that contains sufficient information to
      establish both the existence of a prior conviction and the defendant’s
      identity as the person convicted. Just as there is more than one way to
      skin a cat, there is more than one way to prove a prior conviction.
Flowers, 220 S.W.3d at 921–22 (footnotes omitted). A trial court abuses its discretion

by admitting records of an enhancement offense (pen packet) absent evidence that the

person convicted of the offense charged in the pen packet is the defendant before the

court. Beck, 719 S.W.2d at 210; Davis, 268 S.W.3d at 715.

      Appellant complains that State’s Exhibit 3 does not contain fingerprints or a

photograph of the person convicted and that the State relied on “hearsay testimony of

a person who was not present at the time [of the alleged prior offense] nor even in a

relationship with” him then and that as a nonexpert in handwriting analysis, “all . . .

she could lawfully be permitted to say was that the signatures on [State’s Exhibit 3]

appeared to be” Appellant’s based on her familiarity with his signature.

      In addition to Appellant’s former wife’s testimony identifying the signatures on

the documents in State’s Exhibit 3 as Appellant’s, other evidence links him to the

person convicted in the military conviction:


                                          23
          • Appellant and the person with the military conviction have the same first
            name, last name, and middle initial; the same birthdate; and the same
            social security number;

          • Appellant’s wife testified that he had told her that he “was with . . . a
            younger girl in the Navy” when he was in his early twenties; and

          • In his interview with Investigator Pitman, Appellant admitted that he
            “got in trouble in the military,” that he and a minor teenager had an
            “established sexual relationship” and “three different occasions” of
            consensual sexual intercourse in Georgia, and that he had served
            eighteen months of a twenty-four-month sentence in the brig because of
            his conduct.
      Although the identical first and last names, middle initials, birthdates, and social

security numbers would likely be sufficient alone to link Appellant to the prior

conviction, see, e.g., Haas v. State, 494 S.W.3d 819, 824 (Tex. App.—Houston [14th

Dist.] 2016, no pet.) (relying on same birthdate, same driver’s license number, and

same first and last name to link defendant to a prior conviction), Appellant’s

admission in his interview with Investigator Pitman that while serving in the military,

he had sexually abused a teenager and been confined as a result coupled with his

wife’s testimony that he had told her about being with “a younger girl” when he was

in the Navy—both aligned with the records included in State’s Exhibit 3—only

increased the weight of evidence. We therefore hold that the evidence sufficiently

links Appellant to his prior military conviction and that the trial court did not abuse

its discretion by admitting State’s Exhibit 3 during the punishment phase.            We

overrule Appellant’s second point.




                                           24
           IV.     Outgoing Texts from the Complainant’s Cell Phone

      In his fifth point, Appellant contends that the trial court abused its discretion

by admitting during the trial on guilt-innocence State’s Exhibit 4, written records of

text messages sent from the complainant’s cell phone to his cell phone number.

Appellant initially objected on hearsay and relevancy grounds; under rule 403; as to

improper foundation because the State had not established that the phone number to

which the texts were sent belonged to him; and that it was “a one-sided

conversation.” Later, Appellant also objected that the State had failed to properly

authenticate the exhibit. He did not make a running objection. Investigator Pitman

testified about the content and significance of the texts without objection.

      The preservation rule requires a party to object each time objectionable

evidence is offered unless he has obtained a running objection or has requested a

hearing outside the presence of the jury. Geuder v. State, 115 S.W.3d 11, 13 (Tex. Crim.

App. 2003); see also Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998)

(explaining that Texas applies the “futility rule,” meaning that even after a trial court

overrules an objection to evidence, a party must keep making “futile” objections on

pain of waiver).    Unobjected-to testimony about objected-to evidence results in

forfeiture of the objection. See Clay v. State, 361 S.W.3d 762, 767 (Tex. App.—Fort

Worth 2012, no pet.) (“[B]ecause Wallace provided testimony about the Louisiana

records without objection before and after appellant’s objection to the admission of

the records and because appellant failed to obtain a running objection, we conclude

                                           25
that he forfeited his objection to the records’ admission.”) (footnote omitted); see also

Walker v. State, No. 02-16-00418-CR, 2018 WL 1096060, at *4 (Tex. App.—Fort

Worth Mar. 1, 2018, no pet.) (mem. op., not designated for publication).

       Because Appellant did not make a running objection and did not object when

Investigator Pitman discussed the texts’ content and significance, we overrule

Appellant’s fifth point as forfeited.

                                    CONCLUSION

       Having overruled Appellant’s five points, we affirm the trial court’s judgments.




                                                      /s/ Mark T. Pittman
                                                      Mark T. Pittman
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 11, 2018




                                           26